          Case 1:19-cv-12175-LTS Document 66 Filed 08/18/20 Page 1 of 1
                LEGAL SERVICES CENTER OF HARVARD LAW SCHOOL
                        CENTRO DE SERVICIOS LEGALES
                                        122 Boylston Street
                             Jamaica Plain, Massachusetts 02130-2246
                            TEL: (617) 522-3003 • FAX: (617) 522-0715

Hon. Leo T. Sorokin
United States District Court for the District of Massachusetts
1 Courthouse Way
Boston, Massachusetts 02210

August 18, 2020

VIA ECF

Re: Vara v. DeVos, No. 19-cv-12175-LTS; Clarification Regarding the Court’s August 18, 2020
Order Allowing in Part Defendants’ Motion to Stay

Dear Judge Sorokin:

I am counsel for Plaintiffs in the above-referenced matter. I write seeking clarification on the
Court’s August 18, 2020 Order, ECF 65, allowing in part Defendants’ motion to stay the Court’s
June 25, 2020 decision, ECF 58, pending appeal.

In Plaintiffs’ response in opposition to Defendants’ motion to stay, Plaintiffs requested that any
stay “be limited to ED’s obligation to provide refunds on loan amounts already paid, and
otherwise enjoin ED and its agents from any collection of Corinthian-related loans from or on
behalf of anyone listed on Exhibit 4 of the AGO’s DTR.” ECF 63 at 13 n.7. In their reply brief,
Defendants expressly “concur[red]” with Plaintiffs’ position that “any stay granted by the Court
be limited in scope.” ECF 64 at 4. Defendants specifically requested “[a] stay tailored to
address only the effect of the Court’s judgment insofar as it would require final irreversible
discharges and refunds,” and did not disagree that the effect of the Court’s June 25, 2020
decision that would prohibit Defendants from requiring Plaintiffs “to repay loans, face
collections, or accrue interest” should not be stayed. Clarity on this matter is necessary in order
for Plaintiffs’ counsel to advise our clients of their obligations as this case proceeds.

For those reasons, Plaintiffs respectfully request that the Court clarify that the August 18, 2020
Order allowing in part Defendants’ motion to stay pending appeal grants a stay “tailored to
address only the effect of the Court’s judgment insofar as it would require final irreversible
discharges and refunds,” as Defendants requested.

Sincerely,

/s/ Michael N. Turi

Michael N. Turi
Counsel for Plaintiffs

cc: All counsel of record
